DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Summary
2.	This office action for US Patent application 16/943,354 is responsive to communications filed on 10/18/2021, in response to the Non-Final Rejection of 08/05/2021. Claims 1-2, 4, and 8 have been amended. Currently, claims 1-8 are pending and are presented for examination. 

Response to Arguments
3.	Applicant's remarks see pages 1-4, filed on 10/18/2021, with respect to amendment and argument have been fully considered, but they are moot in view of new ground (s) of rejection, incorporating previous cited reference (s).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


5.	Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable by Rehan et al. (US 2015/0195328A1) (hereinafter Rehan) in view of BAE et al. (US 2020/0306641A1) (hereinafter BAE).
	Regarding claim 1, Rehan discloses a method performed by a transcoding server configured with heterogeneous processors (e.g. see paragraphs 0064, 0073: the media server through transcoding; Figs. 1, 2b, 6-9; paragraph 0080: various types of processors), the method comprising:
	 receiving a request (e.g. see Fig. 2b, paragraphs 0035-0037: sending/receiving a request; paragraphs 0058, 0075) for video transcoding for a video encoded based on a variable bitrate (VBR) (e.g. see paragraphs 0064: variable bitrate (VBR) transcoding; Figs. 7-8, paragraphs 0022, 0073, 0074);
	predicting transcoding information for assigning a transcoding task in response to the received request for video transcoding (e.g. see paragraphs 0022, 0064, 0068: transcoding services; Figs. 7-8, paragraphs 0073, 0074: several difference types of transcoding and VBR transcoding); and
	determining information on a node to which a transcoding task is to be assigned and preset option information for the transcoding based on a result of (e.g. see paragraphs 0022, 0064, 0068: transcoding services; Figs. 7-8, paragraphs 0073, 0074: several difference types of transcoding and VBR transcoding).
	Rehan does not explicitly disclose wherein predicting the transcoding information includes sequentially predicting a transcoding time of each resolution by applying multi-regression analysis.
	However, BAE discloses wherein predicting the transcoding information includes sequentially predicting a transcoding time of each resolution by applying multi-regression analysis (e.g. see abstract, paragraphs 0004, 0005: a transcoder bitrate can be estimated based on regression over a video quality estimator of the first encoded content and a second encoded content; Fig. 3, paragraphs 0019, 0020; also see Fig. 4, paragraphs 0025, 0027: the estimated transcoder bitrate based on regression).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Rehan to add the teachings of BAE as above, in order to increase the compression efficiency of the transcoder (see paragraph 0033: BAE).
	Regarding claim 2,    Rehan and BAE disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
 predicting each preset option and a bitrate and video quality of each resolution in each processor node based on the VBR of each of segments of the video with respect to original data of the video (e.g. see paragraphs 0029, 0064, 0068: bitrates, resolution; Figs. 7-8, paragraphs 0073, 0075). 
	Regarding claim 3, Rehan and BAE disclose all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Rehan discloses wherein predicting the transcoding information comprises deriving a relation between the resolution, the bitrate, and the video quality and a relation between the resolution and transcoding time based on the bitrate of the original data of the video (e.g. see paragraphs 0029, 0064, 0068: bitrates, resolution; Figs. 7-8, paragraphs 0073, 0075). 
	Rehan does not explicitly disclose the bitrate of the original data of the video by applying multi-regression analysis.
	However, BAE discloses the bitrate of the original data of the video by applying multi-regression analysis (e.g. see abstract, paragraphs 0004, 0005: a transcoder bitrate can be estimated based on regression over a video quality estimator of the first encoded content and a second encoded content; Fig. 3, paragraphs 0019, 0020; also see Fig. 4, paragraphs 0025, 0027: the estimated transcoder bitrate based on regression).
before the effective filling date of the claimed invention to modify the system disclosed by Rehan to add the teachings of BAE as above, in order to increase the compression efficiency of the transcoder (see paragraph 0033: BAE).
   	Regarding claim 4,   Rehan and BAE disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Rehan discloses wherein determining the information on the node and the preset option information comprises determining a processor node (e.g. see paragraphs 0038, 0076, 0078: a node; Figs. 1-3, 9), comprising any one processor type of a GPU or a CPU to which a transcoding task is to be assigned (e.g. see paragraph 0029: CPU), and preset option information for the transcoding, based on each preset option included in results of the predicted transcoding information and a bitrate, video quality and the transcoding time of a resolution in each processor node (e.g. see paragraphs 0029, 0064, 0068: bitrates, resolution; Figs. 7-8, paragraphs 0073, 0075).
	Regarding claim 5,    Rehan and BAE disclose all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Rehan discloses wherein determining the information on the node and the preset option information comprises selecting a node and preset (e.g. see paragraphs 0038, 0076, 0078: a node; Figs. 1-3, 9).
	Regarding claim 6,   Rehan and BAE disclose all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Rehan discloses wherein determining the information on the node (e.g. see paragraphs 0038, 0076, 0078: a node; Figs. 1-3, 9) and the preset option information comprises redistributing a workload to a processor node determined to maximize video quality per bitrate while minimizing a transcoding increase time (e.g. see paragraphs 0021, 0033, 0040).
	Regarding claim 7,   Rehan and BAE disclose all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Rehan discloses wherein determining the information on the node and the preset option information (e.g. see paragraphs 0038, 0076, 0078: a node; Figs. 1-3, 9) comprises:
	obtaining a utility value when an i (i is a natural number)-th task is executed based on a specific preset in a j (j is a natural number) node (e.g. see paragraphs 0038, 0076, 0078: a node; Figs. 1-3, 9), and
(e.g. see paragraphs 0038, 0076, 0078: a node; Figs. 1-3, 9).
	Regarding claim 8, this claim is a transcoding server claim of a method version as applied to claim 1 above, wherein the apparatus performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Rehan discloses transcoding server (see Figs. 2b, 3, 6-9).

Conclusion
6.	Applicant’s amendment necessitated the new ground (s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486